Title: To John Adams from Hosea Hildreth, 9 March 1810
From: Hildreth, Hosea,Hoyt, Epaphras
To: Adams, John


                            Honored Sir,
                            Deerfield, March 9th—1810.
                        
We, whose bosoms have often glowed at the names of Washington and Adams, and who have often admired that firmness and wisdom, which guided the helm of state during the two first administrations of our general government, beg leave to ask the favor of your opinion of Mr Gerry’s qualifications, for the chief Magistracy of this Commonwealth. At the same time we assure your Honor, that we should not by any means presume to make your opinion public, unless expressly permitted to do it.
With sentiments of great respect we / are, Sir, your Honor’s very / obedient humble Servants,


Hosea Hildreth,Epaphras Hoyt—